                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


 SOPHIA PHEAP,                             )
 as Adm inistratrix , and Personal )
 Representative of the Estate of )
 CHANNARA PHEAP,                    )
                                    )
                 Plaintiff,         )
                                    )
 vs.                                ) No.: 3:20-cv-00387-PLR-DCP
                                    )
 CITY OF KNOXVILLE, TENNESSEE,      )
 CHIEF EVE M. THOMAS, Individually, )
 DYLAN M. WILLIAMS, I ndividually , )
 and JOHN and JANE DOES 1-5, )
 I ndividually ,                    )
                                    )
                 Defendants.        )




                                  ORDER OF RECUSAL


       Pursuant to the provisions of 28 U.S.C. § 455(a), the undersigned judge hereby

recuses herself in this matter.


       IT IS SO ORDERED.

       ENTER:

                                  ____________________________________________
                                  CHIEF UNITED STATES DISTRICT JUDGE




Case 3:20-cv-00387-PLR-DCP Document 7 Filed 08/28/20 Page 1 of 1 PageID #: 70
